DETAILED ACTION
Status of Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-2 and 14-26 are objected to because of the following informalities: 
Regarding claim 1, line 1: A comma should be added after "element".
Regarding claim 17: Each element or step of the claim should be separated by a line indentation. 
See MPEP § 608.01(m) and 37 CRF 1.75(i).
Regarding claim 26, line 1: A comma should be added after "memory".
Appropriate correction is required. Claims 2 and 14-16, and 18-25 are objected to as being dependent on claim 1.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 14-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 14-16 and 19-26 , as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over by Iwayama et al. (US 2010/0200900 A1) in view of Lee et al. (US 2016/0155931 A1).
Regarding claim 1, Iwayama et al. discloses (in figure 20, and related text) a magnetic tunnel junction element comprising:
a reference layer (11) that comprises a ferromagnetic material (para. [0063]);
 a barrier layer (12) that comprises 0 (para. [0068]);
a recording layer (13) that comprises a ferromagnetic material comprising Co or Fe (para. [0069]);
a first protective layer (27) (para. [0075]); and
wherein 
the reference layer (11), the barrier layer (12), the recording layer (13), the first protective layer (27) are layered in this order (para. [0068 and 0071]).
Iwayama et al. does not disclose the first protective layer comprising O and a second protective layer that comprises at least one of Pt, Ru, Co, Fe, CoB, FeB, or CoFeB.  

The inventions of Iwayama et al. and Lee et al. are analogous as both are directed towards forming magnetic tunnel junction element with protective layers formed thereon and one of ordinary skill in the art would have had a reasonable expectation of success to modify Iwayama et al. with the specified feature(s) of Lee et al. because they are from the same field of endeavor.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify the magnetic tunnel junction element as disclosed by Iwayama et al. by replacing the material of the first protective layer and adding a second protective layer such that the first protective layer is a protective layer that comprises O and the second protective layer comprises at least one of Pt, Ru, Co, Fe, CoB, FeB, or CoFeB  as disclosed by Lee et al. with at least the motivation of forming protective layers that may stabilize the perpendicular magnetic anisotropy of the free layer (Lee, [0005] and [0025-0026]) and furthermore it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  Iwayama et al. in combination with Lee et al. now fairly discloses wherein the reference layer, the barrier layer, the recording layer, the first protective layer and the second protective layer are layered in this order.
Regarding claim 2, Iwayama et al. as modified by Lee et al. discloses the invention as described above, except for wherein the second protective layer has a thickness of 0.3 to 3.5 nm. 
Lee et al. teaches the second protective layer has a thickness of 0.3 to 3.5 nm (0.5 nm in [0027]) and is made of conductive material.
Lee et al. does not teach the conductive material is Pt.  

The inventions of Iwayama et al. and Lee et al. are analogous as both are directed towards forming magnetic tunnel junction element with protective layers formed thereon and one of ordinary skill in the art would have had a reasonable expectation of success to modify Iwayama et al. with the specified feature(s) of Lee et al. because they are from the same field of endeavor.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the device of Iwayama as modified by Lee et al. by changing the thickness of the second protective layer such that the second protective layer comprises Pt and has a thickness of 0.3 to 3.5 nm with at least the motivation of optimizing the protective layer ability to stabilize the perpendicular magnetic anisotropy of the free layer (Lee et al., para. [0026]). Further it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955). 
Additionally, pertaining to the second protective layer being Pt, it would have been obvious for one of ordinary skill in the art to further modify the device of Iwayama as modified by Lee et al. by replacing the material of the second protective layer with Pt, as platinum has high anti-corrosive properties and thus would effectively prevent oxidation of the magnetic film within the device and furthermore it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 14, Iwayama et al. as modified by Lee et al. discloses the invention, except for wherein the second protective layer comprises Ru and is formed to have a thickness of 0.5 to 2.0 nm. 
Lee et al. teaches the second protective layer is formed to have a thickness of 0.5 to 2.0 nm ([0027]) and is made of conductive material.
Lee et al. does not teach the conductive material is Ru. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the device disclosed by Iwayama et al. as modified by Lee et al. by replacing the material of the second protective layer with Ru and changing it size such that the second protective layer comprises Ru and is formed to have a thickness of 0.5 to 2.0 nm with at least the motivation of optimizing the protective layer ability to stabilize the perpendicular magnetic anisotropy of the free layer (Lee et al., para. [0026]) and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955). 
Additionally, pertaining to the second protective layer being Ru, it would have been obvious for one of ordinary skill in the art to further modify the device of Iwayama as modified by Lee et al. by replacing the material of the second protective layer with Ru, as ruthenium has high anti-corrosive properties and thus would effectively prevent oxidation of the magnetic film within the device and furthermore it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 15, Iwayama et al. as modified by Lee et al. discloses the magnetic tunnel junction element as described in reference to claim 1.
Lee discloses wherein the second protective layer (110/112) comprises at least one of Co, Fe, CoB, FeB, or CoFeB and comprises a non-magnetic layer (para. [0025 and 0026].

The inventions of Iwayama et al. and Lee et al. are analogous as both are directed towards forming magnetic tunnel junction element with protective layers formed thereon and one of ordinary skill in the art would have had a reasonable expectation of success to modify Iwayama et al. with the specified feature(s) of Lee et al. because they are from the same field of endeavor.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to a form a magnetic tunnel junction element comprising a second protective layer as disclosed by Iwayama et al. as modified by Lee et al.  and to further modify the device by changing the thickness of the second protective layer such that the second protective layer comprises a non-magnetic layer formed to have a thickness of 0.6 to 1.5 nm with at least the motivation of optimizing the protective layer ability to stabilize the perpendicular magnetic anisotropy of the free layer (Lee et al., para. [0026]). Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 233 (CCPA 1955).
Regarding claim 16, Iwayama et al. as modified by Lee et al.  discloses the magnetic tunnel junction element as described in reference to claim 15, wherein the magnetic tunnel junction element further comprises, on the second protective layer, a third protective layer (Iwayama et al., 21) comprising Ru, Rh, Pd, Cu, Ir, Au, Ta, Hf, W, Zr, Nb, Mo, Ti, V, Cr, or an alloy thereof (Iwayama et al. para. [0097-0098]; Fig. 20)

Regarding claim 19, Iwayama et al. discloses the magnetic tunnel junction element as described in reference to claim 15, wherein at least one of a junction surface between the reference layer (11) and 
Regarding claim 20, Iwayama et al. discloses the magnetic tunnel junction element as described in reference to claim 1, wherein a direction of magnetization of the recording layer (13) is perpendicular to an interface (as discussed in para. [0066]) between the recording layer (13) and the barrier layer (12) or the first protective layer (27), with which the recording layer (13) comes into contact, due to a magnetic anisotropy of the interface (para. [0066-0067]).
Regarding claim 21, Iwayama et al. discloses the magnetic tunnel junction element as described in reference to claim 14, wherein a direction of magnetization of the recording layer (13) is perpendicular to an interface between the recording layer (13) and the barrier layer (12) or the first protective layer, with which the recording layer (13) comes into contact, due to a magnetic anisotropy of the interface (para. [0066-0067]).
Regarding claim 22, Iwayama et al. discloses the magnetic tunnel junction element as described in reference to claim 15, wherein a direction of magnetization of the recording layer (13) is perpendicular to an interface between the recording layer (13) and the barrier layer (12) or the first protective layer, with which the recording layer (13) comes into contact, due to a magnetic anisotropy of the interface (para. [0066-0067]).
Regarding claim 23, Iwayama et al. discloses the magnetic tunnel junction element as described in reference to claim 16, wherein a direction of magnetization of the recording layer (13) is perpendicular to an interface between the recording layer (13) and the barrier layer (12) or the first protective layer, with which the recording layer (13) comes into contact, due to a magnetic anisotropy of the interface (para. [0066-0067]).

Regarding claim 25, Iwayama et al. discloses the magnetic tunnel junction element as described in reference to claim 19, wherein a direction of magnetization of the recording layer (13) is perpendicular to an interface between the recording layer (13) and the barrier layer (12) or the first protective layer, with which the recording layer (13) comes into contact, due to a magnetic anisotropy of the interface (para. [0066-0067]).
Regarding claim 26, Iwayama et al. discloses a magnetic memory comprising:
a storage cell (MC) comprising the magnetic tunnel junction element (1/MTJ) according to claim 15 (para. [0085]; see Figs. 1).
Iwayama et al. does not explicitly disclose a write circuit that selects the storage cell and writes data into the storage cell and a read circuit that selects the storage cell and reads data from the storage cell.
Lee et al. discloses a write circuit (i.e. processor 510 inherently comprises a write circuit) that selects the storage cell (580) and writes data into the storage cell and a read circuit (i.e. processor 510 inherently comprises a read circuit) that selects the storage cell and reads data from the storage cell. (para. [0029 and 0067]; Fig. 5).
The inventions of Iwayama et al. and Lee et al. are analogous as both are directed towards forming magnetic tunnel junction element formed within a memory cell array and one of ordinary skill in the art would have had a reasonable expectation of success to modify Iwayama et al. with the specified feature(s) of Lee et al. because they are from the same field of endeavor.
.
Claims 17-18, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over by Iwayama et al. (US 2010/0200900 A1) in view of Lee et al. (US 2016/0155931 A1) and Shimazawa et al. (US 2007/0058301 A1).
Regarding claim 17, Iwayama et al. as modified by Lee et al. discloses the magnetic tunnel junction element as described in reference to claim 1. 
Iwayama et al. describes a direction of magnetization of the recording layer (13) is perpendicular to an interface between the recording layer (13) and the barrier layer (12) and the first protective layer, with which the recording layer (13) comes into contact, due to a magnetic anisotropy of the interface (para. [0068-0069]). 
Iwayama et al. does not explicitly disclose the second protective layer comprises at least one of Co, Fe, CoB, FeB, or CoFeB, the second protective layer has magnetism, the magnetic tunnel junction element further comprises: a non-magnetic layer formed on the second protective layer; and a ferromagnetic layer formed on the nonmagnetic layer and magnetized in a direction parallel and opposite to a direction of magnetization of the second protective layer.
Lee et al. discloses the second protective layer (110/112) comprises at least one of Co, Fe, CoB, FeB, or CoFeB, the second protective layer (110/112) has magnetism (para. [0025-0026]; Fig. 1). 

 The inventions of Iwayama et al., Lee et al. and Shimazawa et al. are analogous as all are directed towards forming magnetic tunnel junction element formed within a memory cell array and one of ordinary skill in the art would have had a reasonable expectation of success to modify Iwayama et al. with the specified feature(s) of Lee et al. and Shimazawa et al. because they are from the same field of endeavor.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify the magnetic tunnel junction element as disclosed by Iwayama et al. by adding a second protective layer such that the first protective layer is a protective layer that comprises O and the second protective layer comprises at least one of Pt, Ru, Co, Fe, CoB, FeB, or CoFeB  as disclosed by Lee et al. and further modifying the device by adding a non-magnetic and ferromagnetic layer such that the non-magnetic layer formed on the second protective layer and the ferromagnetic layer formed on the nonmagnetic layer and magnetized in a direction parallel and opposite to a direction of magnetization of the second protective layer as disclosed by Shimazawa et al. with at least the motivation of forming protective layers that may stabilize the perpendicular magnetic anisotropy of the free layer (Lee, [0005] and [0025-0026]) and forming non-magnetic and ferromagnetic layer on a base layer in order to form a device that provides a giant magneto-resistive effect (Shimazawa et al.: para. [0056]). Furthermore it   has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.     

Lee et al. discloses wherein the second protective layer (110/112) has a thickness of 0.3 to 3.5 nm (para. [0027]).
The inventions of Iwayama et al., Lee et al. and Shimazawa et al. are analogous as all are directed towards forming magnetic tunnel junction element formed within a memory cell array and one of ordinary skill in the art would have had a reasonable expectation of success to modify Iwayama et al. with the specified feature(s) of Lee et al. and Shimazawa et al. because they are from the same field of endeavor.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to a form a magnetic tunnel junction element comprising a second protective layer as disclosed by Iwayama et al. as modified by Lee et al. and Shimazawa et al. and to further modify the device by changing the thickness of the second protective layer such that the second protective layer has a thickness of 0.3 to 3.5 nm as disclosed by Lee et al. with at least the motivation of optimizing the protective layer ability to stabilize the perpendicular magnetic anisotropy of the free layer (Lee et al., para. [0026]). Furthermore, such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955). 
Claims 1-2 and 14-26 , as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over by Lee et al. (US 2016/0155931 A1) in view of Shimazawa et al. (US 2007/0058301 A1).
Regarding claim 1, Lee et al. discloses (in figure 1, and related text) a magnetic tunnel junction element comprising:

 a barrier layer (104) that comprises O (para. [0023]);
a recording layer (106) that comprises a ferromagnetic material comprising Co or Fe (para. [0024]);
a first protective layer (108) that comprises O (para. [0025]);
 and a second protective layer (110/112)   that comprises at least one of Pt, Ru, Co, Fe, CoB, FeB, or CoFeB (para. [0026-0029]; Fig. 1)
wherein the reference layer (102), the barrier layer (104), the recording layer (106), the first protective layer (108) and the second protective layer (110/112) are layered in this order (para. [Fig. 1]).
Lee et al.  does not explicitly disclose that the reference layer comprises a ferromagnetic material.  
Shimazawa et al. discloses a reference layer (16) that comprises a ferromagnetic material (para. [0046]; Fig. 7).
The inventions of Lee et al. and Shimazawa et al. are analogous as both are directed towards forming magnetic tunnel junction element with protective layers formed thereon and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. with the specified feature(s) of Shimazawa et al. because they are from the same field of endeavor.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify the magnetic tunnel junction element comprising a reference layer as disclosed by Lee et al. by replacing the material of the reference layer with a ferromagnetic material such that the reference layer comprises a ferromagnetic material as disclosed by Shimazawa et al. with at least the motivation of forming magneto-resistance element wherein the ferromagnetic material  of the pinned layer results in a device whereby the magnetic resistance change rate is higher than the 
Regarding claim 2, Lee et al.  as modified by Shimazawa teaches the second protective layer has a thickness of 0.3 to 3.5 nm (Lee et al.:  0.5 nm in [0027]) and is made of conductive material.
Lee et al. as modified by Shimazawa et al. does not teach the second protective layer comprises Pt.  
The inventions of Lee et al. and Shimazawa et al. are analogous as both are directed towards forming magnetic tunnel junction element with protective layers formed thereon and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. with the specified feature(s) of Shimazawa et al. because they are from the same field of endeavor.
It would have been obvious for one of ordinary skill in the art to further modify the device of Lee et al. as modified by Shimazawa et al. by replacing the material of the second protective layer with Pt, as platinum has high anti-corrosive properties and thus would effectively prevent oxidation of the magnetic film within the device and furthermore it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 14, Lee et al. as modified by Shimazawa teaches the second protective layer is formed to have a thickness of 0.5 to 2.0 nm (Lee et al.: para. [0027]) and is made of conductive material.
Lee et al. as modified by Shimazawa et al. do not teach the second protective layer comprises Ru.
The inventions of Lee et al. and Shimazawa et al. are analogous as both are directed towards forming magnetic tunnel junction element with protective layers formed thereon and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. with the specified feature(s) of Shimazawa et al. because they are from the same field of endeavor.

Regarding claim 15, Lee et al. as modified by Shimazawa discloses wherein the second protective layer (110/112) comprises at least one of Co, Fe, CoB, FeB, or CoFeB and comprises a non-magnetic layer (Lee et al.:  para. [0025 and 0026]).
Lee et al. as modified by Shimazawa et al. do not teach the non-magnetic layer is formed to have a thickness of 0.6 to 1.5 nm.  
The inventions of Lee et al. and Shimazawa et al. are analogous as both are directed towards forming magnetic tunnel junction element with protective layers formed thereon and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. with the specified feature(s) of Shimazawa et al. because they are from the same field of endeavor.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to a form a magnetic tunnel junction element comprising a second protective layer as disclosed by Lee et al. as modified by Shimazawa et al.  and to further modify the device by changing the thickness of the second protective layer such that the second protective layer comprises a non-magnetic layer formed to have a thickness of 0.6 to 1.5 nm with at least the motivation of optimizing the protective layer ability to stabilize the perpendicular magnetic anisotropy of the free layer(Lee et al., para. [0026]). Additionally, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller 105 USPQ 
Regarding claim 16, Lee et al. does not disclose wherein the magnetic tunnel junction element further comprises, on the second protective layer, a third protective layer comprising Ru, Rh, Pd, Cu, Ir, Au, Ta, Hf, W, Zr, Nb, Mo, Ti, V, Cr, or an alloy thereof.
Shimazawa et al.  discloses wherein the magnetic tunnel junction element further comprises, on the second protective layer (22), a third protective layer (36) comprising Ru, Rh, Pd, Cu, Ir, Au, Ta, Hf, W, Zr, Nb, Mo, Ti, V, Cr, or an alloy thereof (Shimazawa et al. para. [0044 and 0055]; Fig. 7).
The inventions of Lee et al. and Shimazawa et al. are analogous as both are directed towards forming magnetic tunnel junction element with protective layers formed thereon and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. with the specified feature(s) of Shimazawa et al. because they are from the same field of endeavor.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to a form a magnetic tunnel junction element comprising a second protective layer as disclosed by Lee et al. and to modify the device by adding a third protective layer such that , on the second protective layer, a third protective layer comprising Ru, Rh, Pd, Cu, Ir, Au, Ta, Hf, W, Zr, Nb, Mo, Ti, V, Cr, or an alloy thereof as disclosed Shimazawa et al. with at least the motivation of forming device wherein the protection film that is formed of an anti-corrosive properties and thus properly protect the ferromagnetic material (para. [0055]). 
Regarding claim 17, Lee et al. discloses a direction of magnetization of the recording layer (106) is perpendicular to an interface between the recording layer (106) and the barrier layer (104) and the first protective layer (108), with which the recording layer (106) comes into contact, due to a magnetic anisotropy of the interface, the second protective layer (110/112) comprises at least one of Co, Fe, CoB, FeB, or CoFeB, the second protective layer (110/112) has magnetism (para. [0023-0025]).

Shimazawa et al. discloses the magnetic tunnel junction element further comprises: a non-magnetic layer (14) formed on the second protective layer (12); and a ferromagnetic layer formed (16) on the nonmagnetic layer (14) and magnetized in a direction parallel and opposite to a direction of magnetization of the second protective layer (12) (para. [0047 and 0056]; Fig. 5). 
  The inventions of Lee et al. and Shimazawa et al. are analogous as both are directed towards forming magnetic tunnel junction element formed within a memory cell array and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. with the specified feature(s) of Shimazawa et al. because they are from the same field of endeavor.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify the magnetic tunnel junction element as disclosed by Lee et al. by adding a non-magnetic and ferromagnetic layer such that the non-magnetic layer formed on the second protective layer and the ferromagnetic layer formed on the nonmagnetic layer and magnetized in a direction parallel and opposite to a direction of magnetization of the second protective layer as disclosed by Shimazawa et al. with at least the motivation of forming non-magnetic and ferromagnetic layer on a base layer in order to form a device that provides a giant magneto-resistive effect (Shimazawa et al.: para. [0056]). 
Regarding claim 18, Lee et al. as modified by Shimazawa discloses the second protective layer (110) has a thickness of 0.3 to 3.5 nm (Lee et al.:  thickness of magnetic etch stop layer 110 may be approximately 0.5 nm as discussed in [0027]).

Lee et al. as modified by Shimazawa et al. do not teach a junction surface of which an area is smaller than an area of a circle having a diameter of 30 nm.  
The inventions of Lee et al. and Shimazawa et al. are analogous as both are directed towards forming magnetic tunnel junction element with protective layers formed thereon and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. with the specified feature(s) of Shimazawa et al. because they are from the same field of endeavor.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to a form a magnetic tunnel junction element comprising a junction surface between the reference layer and the barrier layer, between the barrier layer and the recording layer, or between the recording layer and the first protective layer as disclosed by Lee et al. and to further modify the device by changing the size of the reference layer and the barrier layer, the barrier layer and the recording layer, or the recording layer and the first protective layer resulting in a junction surface of which has an area is smaller than an area of a circle having a diameter of 30 nm with at least the motivation of forming a junction surface between the free layer and the capper layer that enhance the performance of the STT-MRAM MTJ device  by aiding in the formation of high perpendicular magnetic anisotropy (Lee et al., para. [0027]). Furthermore, such a modification would have involved a mere change in the size of components. A change in size is generally recognized as being within the level of ordinary skill in the art In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 21, Lee et al. and Shimazawa et al. disclose the magnetic tunnel junction element as described in reference to claim 14, wherein a direction of magnetization of the recording layer (106) is perpendicular to an interface between the recording layer (106) and the barrier layer (104) or the first protective layer, with which the recording layer (106) comes into contact, due to a magnetic anisotropy of the interface (Lee et al.: para. [0024]).
Regarding claim 22, Lee et al. and Shimazawa et al. disclose the magnetic tunnel junction element as described in reference to claim 15, wherein a direction of magnetization of the recording layer (106) is perpendicular to an interface between the recording layer (106) and the barrier layer (104) or the first protective layer (108), with which the recording layer (106) comes into contact, due to a magnetic anisotropy of the interface (Lee et al.: para. [0024]).
Regarding claim 23, Lee et al. and Shimazawa et al. disclose the magnetic tunnel junction element as described in reference to claim 16, wherein a direction of magnetization of the recording layer (106) is perpendicular to an interface between the recording layer (106) and the barrier layer (104) or the first protective layer (108), with which the recording layer (106) comes into contact, due to a magnetic anisotropy of the interface (Lee et al.: para. [0024]).
Regarding claim 24, Lee et al. and Shimazawa et al. disclose the magnetic tunnel junction element as described in reference to claim 18, wherein a direction of magnetization of the recording layer (106) is perpendicular to an interface between the recording layer (106) and the barrier layer (104) 
Regarding claim 25, Lee et al. and Shimazawa et al. disclose the magnetic tunnel junction element as described in reference to claim 19, wherein a direction of magnetization of the recording layer (106) is perpendicular to an interface between the recording layer (106) and the barrier layer (104) or the first protective layer (108), with which the recording layer (106) comes into contact, due to a magnetic anisotropy of the interface (Lee et al.: para. [0024]).
Regarding claim 26, Lee et al. discloses a magnetic memory comprising:
a storage cell (580) comprising the magnetic tunnel junction element (1000) according to claim 15 (para. [0047]; see Figs. 5).
a write circuit (i.e. processor 510 inherently comprises a write circuit) that selects the storage cell (580) and writes data into the storage cell and a read circuit (i.e. processor 510 inherently comprises a read circuit) that selects the storage cell and reads data from the storage cell. (para. [0029 and 0067]; Fig. 5).
Response to Arguments
Applicant’s arguments with respect to claims 1-2 and 14-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNON P WEBB whose telephone number is (571)270-3332.  The examiner can normally be reached on 10:00 am - 6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne A Gurley can be reached on (570) 272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. /V.P.W/Examiner, Art Unit 2811  
/LYNNE A GURLEY/              Supervisory Patent Examiner, Art Unit 2811